Citation Nr: 0306535	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  00-01 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the character of the veteran's discharge is a bar to 
entitlement to Department of Veterans Affairs (VA) 
compensation benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Barlow, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to March 
1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1971 administrative decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which found that the veteran was 
precluded from entitlement to VA benefits due to the 
character of his discharge.  The Board originally considered 
the veteran's claim on a procedural issue in November 1998, 
and determined that the veteran had filed a timely notice of 
disagreement.  Thus, a statement of the case was issued and 
the veteran perfected his appeal.  As such, the issue as 
stated on the title page of this decision is now properly 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran was discharged from active service in March 
1966, under other than honorable conditions as a result of 
willful and persistent misconduct.

2.  The veteran has not had his discharge upgraded by the 
Department of the Army.

3.  The veteran was not insane at the time of committing the 
offenses causing his discharge from active service.


CONCLUSION OF LAW

Entitlement to VA compensation benefits is precluded due to 
the character of the veteran's discharge.  38 U.S.C.A. § 5303 
(West 2002); 38 C.F.R. § 3.12 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations 
notwithstanding the fact that it is not applicable to claims 
that turn on a matter of law and not on the underlying facts 
or development of the facts.  See Manning v. Principi, 16 
Vet. App. 534, 542 (2002).  It is important to note at this 
juncture that the United States Court of Appeals for Veterans 
Claims (Court) found in Manning that the VCAA can have no 
effect on appeals that are decided on an interpretation of 
the law as opposed to a determination based on fact.  Also 
see Smith v. Gober, 14  Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

In any event, the Board finds that the notification 
requirement of the VCAA was satisfied by its informing the 
veteran and his representative of the requirements of the 
VCAA specifically and in detail in a letter dated in December 
2002.  The information provided to the veteran specifically 
satisfied the requirements of 38 U.S.C.A. Section 5103 in 
that the veteran was clearly notified of the evidence 
necessary to substantiate his claim and the requirements of 
the parties in obtaining evidence. 

Additionally, the Board finds that VA complied with the 
VCAA's duty to assist requirements by offering to assist the 
veteran in obtaining any evidence he may identify which would 
tend to substantiate his claim.  The veteran has not 
identified evidence to support his claim and he did not 
respond to the Board's December 2002 letter specifically 
outlining evidence that would substantiate his claim on 
appeal.  Furthermore, the Board notes that the veteran and 
his representative were accorded ample opportunity to present 
evidence and argument in support of the veteran's claim.  The 
veteran was scheduled for a hearing before a member of the 
Board in November 2002, but did not present himself at the 
scheduled time.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.  

The veteran served in the United States Army on active duty 
from October 1964 to March 1966.  He was discharged under 
other than honorable conditions following two courts 
martials, two Article 15's for larceny and a period of 
absence without official leave (AWOL) totaling 72 days.  His 
records show that he was described as having a negative and 
overall poor attitude, that his performance was inferior, and 
that he could not be rehabilitated by the armed services.  

In September 1969, the veteran submitted an application for 
VA compensation benefits.  He was advised in June 1971, that 
the character of his discharge precluded him from entitlement 
to VA compensation benefits.  The veteran has reported over 
the course of this appeal that he received a discharge under 
other than honorable conditions because he had a personality 
disorder prior to entering the service, was depressed during 
his period of service, and felt ostracized by his fellow 
servicemen.  He has stated that the larceny charges levied 
against him during service were false and that his AWOL 
period was justified because of the way he was treated by 
fellow servicemen.  The veteran has not presented evidence 
that his discharge has been upgraded by the Department of the 
Army; he has not even suggested that he has applied for such 
an upgrade.

Veterans who have been discharged from active service under 
conditions other than dishonorable are eligible for VA 
compensation benefits.  See 38 U.S.C.A. § 101(2); 38 C.F.R. 
§ 3.12(a).  A discharge because of willful and persistent 
misconduct is considered to have been issued under 
dishonorable conditions.  A discharge based on willful and 
persistent misconduct includes a discharge under other than 
honorable conditions if that discharge was given for more 
than a minor offense.  See 38 C.F.R. § 3.12(d)(4).  A 
discharge or release from service under dishonorable 
conditions is a bar to the payment of benefits unless, 
however, it is found that the person was insane at the time 
of committing the offenses causing the discharge.  See 
38 C.F.R. § 3.12(b).

Given the evidence as outlined above, the Board finds that 
the veteran's discharge was for more than a minor offense.  
His records reflect a pattern of misconduct that is deemed 
both willful and persistent.  Although the veteran has 
asserted that he had a personality disorder prior to service 
and was depressed at the time of committing the offenses that 
ultimately caused his discharge, he has presented no 
evidence, medical or otherwise, that he was insane at the 
time of committing those offenses.  Additionally, the 
veteran's discharge has not been upgraded by the Department 
of the Army.  Consequently, the Board must find that the 
character of the veteran's discharge is dishonorable based 
upon willful and persistent misconduct and that, as a result, 
he is not eligible for VA compensation benefits as a matter 
of law.


ORDER

Eligibility for VA compensation benefits is denied based upon 
the character of the veteran's discharge.



	                        
____________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

